Case 4:19-cv-00179-SDJ Document 104 Filed 02/09/21 Page 1 of 6 PageID #: 2364




                                IN THE UNITED STATES DISTRICT COURT
                                 FOR THE EASTERN DISTRICT OF TEXAS
                                         SHERMAN DIVISION

JANE ROE,                                              §
                                                       §
                   Plaintiff,                          §
                                                       §
v.                                                     §
                                                       §
                                                       §       CIVIL NO. 4:19-CV-00179-SDJ
LEIGHTON PAIGE PATTERSON, in his                       §
individual capacity; SOUTHWESTERN                      §
BAPTIST THEOLOGICAL SEMINARY,                          §
                                                       §
                   Defendants.                         §

         DEFENDANT SOUTHWESTERN BAPTIST THEOLOGICAL SEMINARY’S
            REPLY TO PLAINTIFF’S RESPONSE TO MOTION TO COMPEL
               INDEPENDENT MENTAL EVALUATION OF PLAINTIFF
            AND FOR EXTENSION OF EXPERT DESIGNATION DEADLINE

           COMES NOW Defendant Southwestern Baptist Theological Seminary (“SWBTS”) and

files its Reply to Plaintiff’s Response to SWBTS’s Motion to Compel Independent Mental

Evaluation of Plaintiff and for Extension of Expert Designation Deadline, and in support thereof

would respectfully show the Court as follows:

                                   I.
    PLAINTIFF SHOULD BE ORDERED TO APPEAR FOR A MENTAL EVALUATION

           Plaintiff agreed to Dr. Barbara Ziv’s evaluation on January 11, 2021. She later objected

to Dr. Ziv conducting the evaluation on March 12, 2021 because it was after SWBTS’s expert

designation deadline of February 11, 2021. After Dr. Ziv had a cancellation, SWBTS advised

Plaintiff that Dr. Ziv could perform the evaluation on February 15, 2021, which is two business

days after SWBTS’s expert designation deadline.1 Plaintiff again refused to agree, claiming that

Dr. Ziv’s evaluation on February 15, 2021 is untimely. The Court should order Plaintiff to


1
    See Exhibit A of SWBTS’s Fourth Motion to Seal Exhibits.

                                                        1
Case 4:19-cv-00179-SDJ Document 104 Filed 02/09/21 Page 2 of 6 PageID #: 2365




present for Dr. Ziv’s evaluation on February 15, 2021, March 12, 2021, or on a subsequent date

on which Plaintiff and Dr. Ziv are available.

           SWBTS has shown good cause for the mental evaluation of Plaintiff. Plaintiff’s retained

psychologist Robert Geffner, Ph.D. evaluated Plaintiff and opined that Plaintiff suffered

posttraumatic stress disorder and severe major depressive disorder as a result of the incidents at

issue.2 SWBTS is entitled to have Dr. Ziv evaluate Plaintiff because of the alleged severity of her

emotional problems and SWBTS’s questions concerning the extent of and cause of her emotional

problems. See Eckman v. University of Rhode Island, 160 F.R.D. 431, 434 (D.R.I. 1995).

Plaintiff has clearly placed her mental condition in controversy, and there are other events that

have contributed to Plaintiff’s emotional distress. Therefore, SWBTS has established good cause

for the examination.

                                      II.
              SWBTS TIMELY REQUESTED DR. ZIV’S MENTAL EVALUATION

           SWBTS timely requested Dr. Ziv’s evaluation on December 14, 2020, which was well in

advance of SWBTS’s expert designation deadline of February 11, 2021. Plaintiff did not advise

SWBTS that she is opposed to the date of Dr. Ziv’s evaluation until January 15, 2021. SWBTS’s

actions do not constitute lack of diligence.

           The depositions of Plaintiff, her mother and sister, were scheduled for March 24, 25, and

26, 2020, respectively. Due to COVID-19 safety concerns, stay at home orders and travel

restrictions, the parties agreed postpone those depositions. Plaintiff then filed her motion to

modify protective and confidentiality order, asking the Court to limit attendance at depositions,

on April 17, 2020 (Dkt. 31). The Court ruled on Plaintiff’s motion on August 17, 2020 (Dkt. 83).




2
    See Exhibit C of SWBTS’s Third Motion to Seal Exhibits.

                                                        2
Case 4:19-cv-00179-SDJ Document 104 Filed 02/09/21 Page 3 of 6 PageID #: 2366




        Plaintiff failed to produce her medical records with her Initial Disclosure or in response

to SWBTS’s discovery. Therefore, SWBTS filed its motion to compel (Dkt. 55). The Court ruled

on SWBTS’ motion on August 17, 2020, ordering Plaintiff to produce her medical records (Dkt.

83). Plaintiff produced her medical records on August 31, 2020, but those records do not reflect

any healthcare treatment as a result of the incidents at issue that would support Plaintiff’s “severe

emotional distress.”

        Following the Court’s order of August 17, 2020, SWBTS promptly requested the

depositions of Plaintiff, her mother and sister.3 Those depositions were taken in Houston, Texas

on November 10 and 11, 2020.4 SWBTS received Plaintiff’s deposition transcript on

approximately December 4, 2020, and promptly forwarded that transcript to Dr. Ziv. Following

review of Plaintiff’s records and deposition transcript, Dr. Ziv requested an evaluation of

Plaintiff.

        SWBTS forwarded correspondence to Plaintiff requesting Dr. Ziv’s evaluation on

December 14, 2020, January 7 and January 11, 2021.5 Plaintiff did not advise that she is

unopposed to Dr. Ziv’s evaluation until January 11, 2021, which was the same day Plaintiff

designated her psychology expert Robert Geffner, Ph.D.6

        On January 14, 2021, SWBTS advised Plaintiff that Dr. Ziv is available for the

evaluation on March 12, 2021.7 For the first time, Plaintiff advised that she opposes the date of

the evaluation because it is after SWBTS’s expert designation deadline of February 11, 2021.8

On February 4, 2021, SWBTS advised Plaintiff that Dr. Ziv had a recent cancellation and is



3
  See Exhibit F of SWBTS’s Third Motion to Seal Exhibits.
4
  Id.
5
  See Exhibits A and B of SWBTS’s Third Motion to Seal Exhibits.
6
  Id.
7
  Id.
8
  Id.

                                                      3
Case 4:19-cv-00179-SDJ Document 104 Filed 02/09/21 Page 4 of 6 PageID #: 2367




available to conduct her evaluation on February 15, 2021, which is two business days after

SWBTS’s expert designation deadline.9 Plaintiff again refused to agree to Dr. Ziv’s evaluation

on February 15, 2021, claiming that the evaluation is untimely.10

        Dr. Ziv is not available to conduct her evaluation until February 15 or March 12, 2021

based on her reduced schedule and the amount of time she spends caring for her husband.11

SWBTS timely requested Dr. Ziv’s evaluation prior to its expert designation deadline. Plaintiff

failed to advise that she is opposed to the date of the evaluation until January 15, 2021. The

Court should order Plaintiff to appear for Dr. Ziv’s evaluation on February 15, March 12, 2021,

or a subsequent date on which Plaintiff and Dr. Ziv are available.

                                III.
      COURT SHOULD EXTEND SWBTS’S EXPERT DESIGNATION DEADLINE

        SWBTS has shown good cause for extension of its expert designation deadline. As

outlined above, the depositions of Plaintiff, her mother and sister were delayed by Plaintiff’s

motion to modify protective and confidentiality order. After the Court ruled on that motion,

SWBTS deposed Plaintiff, her mother and sister.12 SWBTS received Plaintiff’s deposition

transcript on approximately December 4, 2020, and promptly forwarded that transcript to Dr.

Ziv. Following review of Plaintiff’s records and deposition transcript, Dr. Ziv requested an

evaluation of Plaintiff.

        SWBTS requested Dr. Ziv’s evaluation on December 14, 2020.13 Plaintiff did not advise

that she is opposed to the date of Dr. Ziv’s evaluation until January 15, 2021.14




9
  See Exhibit A of SWBTS’s Fourth Motion to Seal Exhibits.
10
   Id.
11
   See Exhibit D of SWBTS’s Third Motion to Seal Exhibits.
12
   See Exhibit F of SWBTS’s Third Motion to Seal Exhibits.
13
   See Exhibit A of SWBTS’s Third Motion to Seal Exhibits.
14
   See Exhibit B of SWBTS’s Third Motion to Seal Exhibits.

                                                      4
Case 4:19-cv-00179-SDJ Document 104 Filed 02/09/21 Page 5 of 6 PageID #: 2368




           SWBTS agreed to Plaintiff’s requested extensions to respond to discovery requests, and

to extend the discovery, dispositive motion and mediation deadlines.15 In addition, SWBTS has

cooperated with Plaintiff in scheduling approximately eighteen depositions to date. Despite

SWBTS’s cooperation with Plaintiff, Plaintiff refuses to allow Dr. Ziv to conduct her evaluation

two business days after SWBTS’s expert designation deadline.

            SWBTS has shown good cause to allow Dr. Ziv to conduct her evaluation of Plaintiff on

February 15 or March 12, 2021, and to supplement her report within two weeks of her

evaluation. Based on Dr. Ziv’s schedule, including caring for her husband, she is not available

until February 15 and March 12, 2021. Plaintiff cannot demonstrate any potential harm by this

extension. The Court has extended the discovery deadline until April 20, 2021. If the Court

grants this motion, Plaintiff will have a sufficient amount of time to complete discovery

following SWBTS’s production of Dr. Ziv’s supplemental report.

                                                 IV.
                                        CONCLUSION AND PRAYER

           SWBTS moves this Court to compel Plaintiff to appear for Dr. Ziv’s evaluation on

February 15 or March 12, 2021 or a subsequent date on which Dr. Ziv and Plaintiff are available.

SWBTS also requests that the Court extend SWBTS’s deadline to designate experts for the sole

purpose of allowing Dr. Ziv to conduct her evaluation after February 11, 2021 and to supplement

her report to reflect the findings of her evaluation within two weeks following her evaluation.

SWBTS further requests such other and further relief that this Court may deem just and proper.




15
     See Plaintiff’s Motion to Seal Exhibits (Dkt. 98), Exhibits A-6, A-7 and A-9.

                                                            5
Case 4:19-cv-00179-SDJ Document 104 Filed 02/09/21 Page 6 of 6 PageID #: 2369




                                               Respectfully submitted,

                                               MACDONALD DEVIN, P.C.


                                              /s/ David M. Macdonald
                                              David M. Macdonald
                                              Attorney-in-Charge
                                              Texas Bar No. 12755300
                                              Southern District ID 22762
                                              dmacdonald@macdonalddevin.com
                                              3800 Renaissance Tower
                                              1201 Elm Street
                                              Dallas, TX 75270
                                              214.744.3300
                                              214.747.0942 (Facsimile)
                                              Attorney-in-Charge for Defendant
                                              Southwestern Baptist Theological Seminary


                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document has been
forwarded to all counsel of record in accordance with the Federal Rules of Civil Procedure and
the Local Rules of this Court on this 9th day of February, 2021.


                                               /s/ David M. Macdonald
                                               David M. Macdonald




                                              6
